Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00751-CR

                                   Roland S. PERKINS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5082
                    The Honorable Angus K. McGinty, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED AS MODIFIED. The trial court’s judgment is modified to reflect a sentence of ten
years’ confinement.

       SIGNED November 26, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice